

114 S2522 RS: To amend the Homeland Security Act of 2002 to build partnerships to prevent violence by extremists.
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 552114th CONGRESS2d SessionS. 2522[Report No. 114–296]IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 11, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to build partnerships to
prevent violence by extremists.
	
		1.Authorization of the Office for Partnerships Against Violent Extremism of the Department of
			 Homeland Security
 (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:
				
					104.Office for Partnerships Against Violent Extremism
 (a)DefinitionsIn this section— (1)the term countering violent extremism means proactive and relevant actions to counter efforts by extremists to radicalize, recruit, and mobilize followers to violence and to address the conditions that allow for violent extremist recruitment and radicalization; and
 (2)the term violent extremism means ideologically motivated international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, United States Code.
 (b)EstablishmentThere is in the Department an Office for Partnerships Against Violent Extremism. (c)Head of OfficeThe Office for Partnerships Against Violent Extremism shall be headed by an Assistant Secretary for Partnerships Against Violent Extremism, who shall be designated by the Secretary and report directly to the Secretary.
 (d)Deputy Assistant Secretary; assignment of personnelThe Secretary shall— (1)designate a career Deputy Assistant Secretary for Partnerships Against Violent Extremism; and
 (2)assign or hire, as appropriate, permanent staff to the Office for Partnerships Against Violent Extremism.
							(e)Responsibilities
 (1)In generalThe Assistant Secretary for Partnerships Against Violent Extremism shall be responsible for the following:
 (A)Leading the efforts of the Department to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive efforts to counter violent extremism. Such efforts shall include the following:
 (i)Partnering with communities to address vulnerabilities that can be exploited by violent extremists in the United States and explore potential remedies for Government and nongovernment institutions.
 (ii)Working with civil society groups and communities to counter violent extremist propaganda, messaging, or recruitment.
 (iii)In coordination with the Office for Civil Rights and Civil Liberties of the Department, managing the outreach and engagement efforts of the Department directed toward communities at risk for radicalization and recruitment for violent extremist activities.
 (iv)Ensuring relevant information, research, and products inform efforts to counter violent extremism. (v)Developing and maintaining Department-wide strategy, plans, policies, and programs to counter violent extremism. Such plans shall, at a minimum, address each of the following:
 (I)The Department’s plan to leverage new and existing Internet and other technologies and social media platforms to improve nongovernment efforts to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, and foreign partners engaged in similar counter-messaging efforts.
 (II)The Department’s countering violent extremism-related engagement efforts. (III)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism.
 (vi)Coordinating with the Office for Civil Rights and Civil Liberties of the Department to ensure all of the activities of the Department related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all persons.
 (vii)In coordination with the Under Secretary for Science and Technology and in consultation with the Under Secretary for Intelligence and Analysis, identifying and recommending new empirical research and analysis requirements to ensure the dissemination of information and methods for Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement, and nongovernmental partners to utilize such research and analysis.
 (viii)Assessing the methods used by violent extremists to disseminate propaganda and messaging to communities at risk for recruitment by violent extremists.
 (B)Developing a digital engagement strategy that expands the outreach efforts of the Department to counter violent extremist messaging by—
 (i)exploring ways to utilize relevant Internet and other technologies and social media platforms; and (ii)maximizing other resources available to the Department.
 (C)Serving as the primary representative of the Department in coordinating countering violent extremism efforts with other Federal departments and agencies and nongovernmental organizations.
 (D)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
 (E)In coordination with the Administrator of the Federal Emergency Management Agency, providing guidance regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism.
 (F)Developing a plan to expand philanthropic support for domestic efforts related to countering violent extremism, including by identifying viable community projects and needs for possible philanthropic support.
 (G)Administering the assistance described in subsection (f). (2)Communities at riskFor purposes of this subsection, the term communities at risk shall not include a community that is determined to be at risk solely on the basis of race, religious affiliation, or ethnicity.
							(f)Grants To counter violent extremism
 (1)EstablishmentThe Assistant Secretary for Partnerships Against Violent Extremism, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall establish a grant program for eligible community groups and organizations to assist those groups and organizations in establishing counter-messaging campaigns targeting violent extremism and to strengthen community programs to counter violent extremism.
 (2)Implementation planNot later than 90 days after the date of enactment of this section, the Assistant Secretary for Partnerships Against Violent Extremism, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall provide to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives an implementation plan for the grant program established under this subsection, including eligibility criteria, application criteria, a methodology for awarding grants, and a plan for monitoring and evaluating grant applications and awards.
 (3)ProhibitionA community group or organization is not eligible for a grant under this subsection if the group or organization has knowingly funded violent extremist activities or organizations known to engage in such activities, as determined by the Assistant Secretary for Partnerships Against Violent Extremism, in coordination with the heads of other relevant Federal departments and agencies.
							(g)Strategy To counter violent extremism in the United States
 (1)StrategyNot later than 90 days after the date of enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives a comprehensive Department strategy to counter violent extremism in the United States.
 (2)Contents of strategyThe strategy required under paragraph (1) shall, at a minimum, address each of the following: (A)The Department’s digital engagement effort, including a plan to leverage new and existing Internet, digital, and other technologies and social media platforms to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners engaged in similar counter-messaging activities.
 (B)The Department’s countering violent extremism-related engagement and outreach activities. (C)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for activities relating to countering violent extremism.
 (D)Ensuring all activities related to countering violent extremism adhere to relevant Department and applicable Department of Justice guidance regarding privacy, civil rights, and civil liberties, including safeguards against discrimination.
 (E)The development of qualitative and quantitative outcome-based metrics to evaluate the Department’s programs and policies to counter violent extremism.
 (F)An analysis of the homeland security risk posed by violent extremism based on the threat environment and empirical data assessing terrorist activities and incidents, and violent extremist propaganda, messaging, or recruitment.
 (G)Information on the Department’s near-term, mid-term, and long-term risk-based goals for countering violent extremism, reflecting the risk analysis conducted under subparagraph (F).
 (3)Strategic considerationsIn drafting the strategy required under paragraph (1), the Secretary shall consider including the following:
 (A)Departmental efforts to undertake research to improve the Department’s understanding of the risk of violent extremism and to identify ways to improve countering violent extremism activities and programs, including outreach, training, and information sharing programs.
 (B)The opportunities and challenges associated with the establishment of the grant program under subsection (f) that leverages emerging and existing social media and Internet platforms to directly and indirectly counter violent extremist propaganda.
 (C)The Department’s nondiscrimination policies as they relate to countering violent extremism. (D)Departmental efforts to help promote community engagement and partnerships to counter violent extremism in furtherance of the strategy.
 (E)Departmental efforts to help increase support for programs and initiatives to counter violent extremism of other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners that are in furtherance of the strategy, and which adhere to all relevant constitutional, legal, and privacy protections.
 (F)Departmental efforts to disseminate to local law enforcement and the general public information on resources, such as training guidance, workshop reports, and the violent extremist threat, through multiple platforms, including the development of a dedicated webpage, and information regarding the effectiveness of those efforts.
 (G)Departmental efforts to use cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism, and information regarding the effectiveness of those efforts.
 (H)Information on oversight mechanisms and protections to ensure that activities and programs undertaken pursuant to the strategy adhere to all relevant constitutional, legal, and privacy protections.
 (I)Departmental efforts to conduct oversight of all countering violent extremism training and training materials and other resources developed or funded by the Department.
 (J)Departmental efforts to foster transparency by making, to the extent practicable, all regulations, guidance, documents, policies, and training materials publicly available, including through any webpage developed under subparagraph (F).
								(4)Strategic implementation plan
 (A)In generalNot later than 90 days after the date on which the Secretary submits the strategy required under paragraph (1), the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate and the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives an implementation plan for each of the components and offices of the Department with responsibilities under the strategy.
 (B)ContentsThe implementation plan required under subparagraph (A) shall include an integrated master schedule and cost estimate for activities and programs contained in the implementation plan, with specificity on how each such activity and program aligns with near-term, mid-term, and long-term goals specified in the strategy required under paragraph (1).
 (h)Annual reportBeginning in the first fiscal year beginning after the date of enactment of this section, and in each of the next 5 fiscal years, the Assistant Secretary for Partnerships Against Violent Extremism shall submit to Congress an annual report on the Office for Partnerships Against Violent Extremism, which shall include the following:
 (1)A description of the status of the programs and policies of the Department for countering violent extremism in the United States, including the budget of the Department for countering violent extremism and the number of full-time employees dedicated to countering violent extremism programs, as well as the number of part-time employees supporting countering violent extremism programs. Each such budget shall include an accounting of all funding amounts for all departmental programs, initiatives, and personnel related to countering violent extremism.
 (2)A description of the efforts of the Office for Partnerships Against Violent Extremism to cooperate with and provide assistance to other Federal departments and agencies.
 (3)Qualitative and quantitative metrics for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies.
 (4)An accounting of grants awarded by the Department to counter violent extremism, and an accounting of all training specifically aimed at countering violent extremism sponsored by the Department.
 (5)Details of the optimal level of personnel and funding for the Office for Partnerships Against Violent Extremism.
 (6)An analysis of how the Department’s activities to counter violent extremism correspond and adapt to the threat environment.
 (7)A summary of how civil rights and civil liberties are protected in the Department’s activities to counter violent extremism.
 (8)An evaluation of the grant program established under subsection (f), including information on the effectiveness of such grants in countering violent extremism.
 (9)A description of how the Office for Partnerships Against Violent Extremism incorporated lessons learned from the countering violent extremism programs and policies of foreign, State, local, tribal, and territorial governments and stakeholder communities.
 (i)Annual reviewNot later than 1 year after the date of enactment of this section, and every year thereafter, the Office for Civil Rights and Civil Liberties of the Department shall—
 (1)conduct a review of the Office for Partnerships Against Violent Extremism activities to ensure that all of the activities of the Office related to countering violent extremism respect the privacy, civil rights, and civil liberties of all persons; and
 (2)make publicly available on the website of the Department a report containing the results of the review conducted under paragraph (1)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 103 the following:
				Sec. 104. Office for Partnerships Against Violent Extremism..
 (c)SunsetEffective on the date that is 7 years after the date of enactment of this Act— (1)section 104 of the Homeland Security Act of 2002, as added by subsection (a), is repealed; and
 (2)the table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the item relating to section 104.
	
		1.Authorization of the Office for Partnerships Against Violent Extremism of the Department of
			 Homeland Security
 (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (1)by inserting after section 801 the following:
					
						802.Office for Partnerships Against Violent Extremism
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary for Partnerships Against Violent Extremism designated under subsection (c).
 (3)Countering violent extremismThe term countering violent extremism means proactive and relevant actions to counter recruitment, radicalization, and mobilization to violence and to address the immediate factors that lead to violent extremism and radicalization.
 (4)Domestic terrorism; international terrorismThe terms domestic terrorism and international terrorism have the meanings given those terms in section 2331 of title 18, United States Code. (5)RadicalizationThe term radicalization means the process by which an individual chooses to facilitate or commit domestic terrorism or international terrorism.
 (6)Violent extremismThe term violent extremism means international or domestic terrorism. (b)EstablishmentThere is in the Department an Office for Partnerships Against Violent Extremism.
 (c)Head of OfficeThe Office for Partnerships Against Violent Extremism shall be headed by an Assistant Secretary for Partnerships Against Violent Extremism, who shall be designated by the Secretary and report directly to the Secretary.
 (d)Deputy Assistant Secretary; assignment of personnelThe Secretary shall— (1)designate a career Deputy Assistant Secretary for Partnerships Against Violent Extremism; and
 (2)assign or hire, as appropriate, permanent staff to the Office for Partnerships Against Violent Extremism.
								(e)Responsibilities
 (1)In generalThe Assistant Secretary shall be responsible for the following:
 (A)Leading the efforts of the Department to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive efforts to counter violent extremism. Such efforts shall include the following:
 (i)Partnering with communities to address vulnerabilities that can be exploited by violent extremists in the United States and explore potential remedies for Government and non-government institutions.
 (ii)Working with civil society groups and communities to counter violent extremist propaganda, messaging, or recruitment.
 (iii)In coordination with the Office for Civil Rights and Civil Liberties of the Department, managing the outreach and engagement efforts of the Department directed toward communities at risk for radicalization and recruitment for violent extremist activities.
 (iv)Ensuring relevant information, research, and products inform efforts to counter violent extremism. (v)Developing and maintaining Department-wide strategy, plans, policies, and programs to counter violent extremism. Such plans shall, at a minimum, address each of the following:
 (I)The Department’s plan to leverage new and existing Internet and other technologies and social media platforms to improve non-government efforts to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, and foreign partners engaged in similar counter-messaging efforts.
 (II)The Department’s countering violent extremism-related engagement efforts. (III)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism.
 (vi)Coordinating with the Office for Civil Rights and Civil Liberties of the Department to ensure all of the activities of the Department related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all persons.
 (vii)In coordination with the Under Secretary for Science and Technology and in consultation with the Under Secretary for Intelligence and Analysis, identifying and recommending new empirical research and analysis requirements to ensure the dissemination of information and methods for Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement personnel, and non-governmental partners to utilize such research and analysis.
 (viii)Assessing the methods used by violent extremists to disseminate propaganda and messaging to communities at risk for recruitment by violent extremists.
 (B)Developing a digital engagement strategy that expands the outreach efforts of the Department to counter violent extremist messaging by—
 (i)exploring ways to utilize relevant Internet and other technologies and social media platforms; and (ii)maximizing other resources available to the Department.
 (C)Serving as the primary representative of the Department in coordinating countering violent extremism efforts with other Federal departments and agencies and non-governmental organizations.
 (D)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
 (E)In coordination with the Administrator, providing guidance regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism.
 (F)Developing a plan to expand philanthropic support for domestic efforts related to countering violent extremism, including by identifying viable community projects and needs for possible philanthropic support.
 (2)Communities at riskFor purposes of this subsection, the term communities at risk shall not include a community that is determined to be at risk solely on the basis of race, religious affiliation, or ethnicity.
								(f)Strategy to counter violent extremism in the United States
 (1)StrategyNot later than 90 days after the date of enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a comprehensive Department strategy to counter violent extremism in the United States.
 (2)Contents of strategyThe strategy required under paragraph (1) shall, at a minimum, address each of the following: (A)The Department’s digital engagement effort, including a plan to leverage new and existing Internet, digital, and other technologies and social media platforms to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners engaged in similar counter-messaging activities.
 (B)The Department’s countering violent extremism-related engagement and outreach activities. (C)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for activities relating to countering violent extremism.
 (D)Ensuring all activities related to countering violent extremism adhere to relevant Department and applicable Department of Justice guidance regarding privacy, civil rights, and civil liberties, including safeguards against discrimination.
 (E)The development of qualitative and quantitative outcome-based metrics to evaluate the Department’s programs and policies to counter violent extremism.
 (F)An analysis of the homeland security risk posed by violent extremism based on the threat environment and empirical data assessing terrorist activities and incidents, and violent extremist propaganda, messaging, or recruitment.
 (G)Information on the Department’s near-term, mid-term, and long-term risk-based goals for countering violent extremism, reflecting the risk analysis conducted under subparagraph (F).
 (3)Strategic considerationsIn drafting the strategy required under paragraph (1), the Secretary shall consider including the following:
 (A)Departmental efforts to undertake research to improve the Department’s understanding of the risk of violent extremism and to identify ways to improve countering violent extremism activities and programs, including outreach, training, and information sharing programs.
 (B)The Department’s nondiscrimination policies as they relate to countering violent extremism. (C)Departmental efforts to help promote community engagement and partnerships to counter violent extremism in furtherance of the strategy.
 (D)Departmental efforts to help increase support for programs and initiatives to counter violent extremism of other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners that are in furtherance of the strategy, and which adhere to all relevant constitutional, legal, and privacy protections.
 (E)Departmental efforts to disseminate to local law enforcement agencies and the general public information on resources, such as training guidance, workshop reports, and the violent extremist threat, through multiple platforms, including the development of a dedicated webpage, and information regarding the effectiveness of those efforts.
 (F)Departmental efforts to use cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism, and information regarding the effectiveness of those efforts.
 (G)Information on oversight mechanisms and protections to ensure that activities and programs undertaken pursuant to the strategy adhere to all relevant constitutional, legal, and privacy protections.
 (H)Departmental efforts to conduct oversight of all countering violent extremism training and training materials and other resources developed or funded by the Department.
 (I)Departmental efforts to foster transparency by making, to the extent practicable, all regulations, guidance, documents, policies, and training materials publicly available, including through any webpage developed under subparagraph (E).
									(4)Strategic implementation plan
 (A)In generalNot later than 90 days after the date on which the Secretary submits the strategy required under paragraph (1), the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives an implementation plan for each of the components and offices of the Department with responsibilities under the strategy.
 (B)ContentsThe implementation plan required under subparagraph (A) shall include an integrated master schedule and cost estimate for activities and programs contained in the implementation plan, with specificity on how each such activity and program aligns with near-term, mid-term, and long-term goals specified in the strategy required under paragraph (1).
 (g)Annual reportNot later than April 1, 2017, and annually thereafter, the Assistant Secretary shall submit to Congress an annual report on the Office for Partnerships Against Violent Extremism, which shall include the following:
 (1)A description of the status of the programs and policies of the Department for countering violent extremism in the United States.
 (2)A description of the efforts of the Office for Partnerships Against Violent Extremism to cooperate with and provide assistance to other Federal departments and agencies.
 (3)Qualitative and quantitative metrics for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies.
 (4)An accounting of— (A)grants and cooperative agreements awarded by the Department to counter violent extremism; and
 (B)all training specifically aimed at countering violent extremism sponsored by the Department.
 (5)An analysis of how the Department’s activities to counter violent extremism correspond and adapt to the threat environment.
 (6)A summary of how civil rights and civil liberties are protected in the Department’s activities to counter violent extremism.
 (7)An evaluation of the use of section 2003 and section 2004 grants and cooperative agreements awarded to support efforts of local communities in the United States to counter violent extremism, including information on the effectiveness of such grants and cooperative agreements in countering violent extremism.
 (8)A description of how the Office for Partnerships Against Violent Extremism incorporated lessons learned from the countering violent extremism programs and policies of foreign, State, local, tribal, and territorial governments and stakeholder communities.
 (h)Annual reviewNot later than 1 year after the date of enactment of this section, and every year thereafter, the Office for Civil Rights and Civil Liberties of the Department shall—
 (1)conduct a review of the Office for Partnerships Against Violent Extremism activities to ensure that all of the activities of the Office related to countering violent extremism respect the privacy, civil rights, and civil liberties of all persons; and
 (2)make publicly available on the website of the Department a report containing the results of the review conducted under paragraph (1).; and
 (2)in section 2008(b)— (A)in subparagraph (A), by striking or at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (C)to support any organization or group which has knowingly or recklessly funded domestic terrorism or international terrorism (as those terms are defined in section 2331 of title 18, United States Code) or organization or group known to engage in or recruit to such activities, as determined by the Assistant Secretary for Partnerships Against Violent Extremism in consultation with the Administrator and the heads of other appropriate Federal departments and agencies..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by inserting after the item relating to section 801 the following:
				Sec. 802. Office for Partnerships Against Violent Extremism..
 (c)SunsetEffective on the date that is 7 years after the date of enactment of this Act— (1)section 802 of the Homeland Security Act of 2002, as added by subsection (a), is repealed; and
 (2)the table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by striking the item relating to section 802.July 11, 2016Reported with an amendment